Citation Nr: 1001608	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-41 371	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for lichen simplex 
chronicus, currently rated as 10 percent disabling.  

2.  Entitlement to a compensable rating for onychomycosis of 
the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from December 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran's representative indicated in a November 2009 
statement that the Veteran contends that his service-
connected lichen simplex chronicus and onychomycosis of the 
feet have substantially worsened in severity since his August 
2007 VA examination.  The representative requested that the 
claim be remanded for a skin examination.  The Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

The Veteran indicated in a January 2008 statement that his 
skin disabilities significantly worsen in the summer.  The 
Board recognizes that the Veteran's skin disabilities may be 
cyclical or intermittent in nature.  To the extent possible, 
VA should attempt to schedule an examination for a condition 
that has cyclical manifestations during an active stage of 
the disease to best determine its severity.  Ardison v. 
Brown, 6 Vet. App. 405 (1994); Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran also indicated in the January 2008 statement that 
he received treatment for his service-connected disabilities 
at the Shreveport, Louisiana VA Medical Center.  VA treatment 
records dated through July 2009 have been associated with the 
claims file.  Any treatment records dated after July 2009 
should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Obtain any VA outpatient treatment 
records for the period from July 2009 to 
the present, which have not already been 
associated with the claims file.  Any 
other pertinent records identified by the 
Veteran, should also be requested and 
associated with the claims file, if 
available.

2.  Schedule the Veteran for a VA 
dermatology examination to determine the 
current severity of his service-connected 
lichen simplex chronicus and 
onychomycosis of the feet.  If possible, 
the examination should be scheduled 
during a flare-up of the Veteran's skin 
conditions, which he has stated are often 
more severe during the summer months.  
The examiner should review the claim file 
and the report should note that review.  
The examination report should indicate 
what percentage of the entire body and 
what percentage of exposed areas are 
affected by lichen simplex chronicus and 
onychomycosis of the feet.  The examiner 
should state whether intermittent 
systemic therapy or other 
immunosuppressive drugs are required, and 
if so, the duration of that treatment 
required during the past 12-month period.

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

